Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on September 24, 2021 for patent application 16/909,222 filed on June 23, 2020.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2018/0013629) in view of Bryan (Pub. No.: US 2005/0138658).
a computer-implemented method comprising: collecting usage data information from a plurality of locations (Fig. 1, element 10, paras. [0031]-[0033]; Fig. 2, element 33, para. [0034]; Datacap Management Unit 10 is intended for mass market home use, and thus axiomatically it could operate in a plurality of homes), wherein at least one of the plurality of locations includes a plurality of media playback devices accessible by one or more users (Fig. 1, elements 13, 28, 29 and 31A-C, para. [0032]); determining a data cap for each of the plurality of locations (Fig. 1, element 23, para. [0032]; Fig. 11, element 60, para. [0059]); training a machine learning model (paras. [0039]-[0044]) using the usage data information and the data cap (Figs. 4 and 5, elements 43 and 44, paras. [0037] and [0038]); predicting, using the machine learning model, based on the usage data information associated with the one of the users, whether a location is going to exceed its associated data cap, the location being one of the plurality of locations (para. [0012], Fig. 2, element 34. The determination is made about the current location, i.e. one of the plurality of locations); and determining whether to modulate a quality of media content transmitted to the location based on the prediction (paras. [0004], [0032]; Fig. 11, paras. [0057]-[0066]; Fig. 14, paras. [0084]-[0090]).
Phillips does not disclose training a machine learning model using the usage data information and the data cap to associate the usage data information with one of the users based on how the one of the users handles a remote control device to control the plurality of media playback devices. However, in analogous art, Bryan discloses that “[i]f in step 802 no direct identification is received from the user, the system can attempt to identify the user indirectly from some of the existing profiles. For this purpose, the system constructs a set of candidate user profiles by storing such data as: channel surfing frequency; channel change time 
Regarding claim 2, the combination of Phillips and Bryan discloses the method of claim 1, and further discloses wherein determining whether to modulate the quality of the media content comprises automatically modulating the quality of the media content in response to the machine learning model predicting that the location is going to exceed the data cap (Phillips, Fig. 4, para. [0037]).
Regarding claim 4, the combination of Phillips and Bryan discloses the method of claim 1, and further discloses further comprising: notifying a user at the location that the location is predicted to exceed the data cap; and prompting the user to select whether or not to modulate the quality of the media content, wherein determining whether to modulate the quality of the media content is based on the user selection (Phillips, Fig. 4, para. [0037]).
Regarding claim 5, the combination of Phillips and Bryan discloses the method of claim 1, and further discloses wherein collecting the usage data information comprises continuously collecting usage data information, and wherein the method further comprises training the machine learning model based on the continuously collected usage data information (Phillips, para. [0041]).
Regarding claim 6, the combination of Phillips and Bryan discloses the method of claim 1, and further discloses wherein the location is one of the plurality of locations, and wherein predicting whether the location is going to exceed the data cap is based on a historical usage at the location (Phillips, Figs. 11-15, paras. [0072]-[0078]).
Regarding claim 7, the combination of Phillips and Bryan discloses the method of claim 6, and further discloses predicting whether the location is going to exceed the data cap is based on the historical usage at the location and one or more circumstances of data usage (Phillips, para. [0043]).
Regarding claim 9, Phillips discloses a system, comprising: a memory (Fig. 1, element 17, para. [0032]); and a processor (Fig. 1, element 16, para. [0032]), communicatively coupled to the memory, configured to execute the instructions, the instructions causing the processor to: collect usage data information from a plurality of locations (Fig. 1, element 10, paras. [0031]-[0033]; Fig. 2, element 33, para. [0034]; Datacap Management Unit 10 is intended for mass market home use, and thus axiomatically it could operate in a plurality of homes), wherein at least one of the plurality of locations includes a plurality of media playback devices accessible by one or more users (Fig. 1, elements 13, 28, 29 and 31A-C, para. [0032]); determine a data cap for each of the plurality of locations (Fig. 1, element 23, para. [0032]; Fig. 11, element 60, para. [0059]); train a machine learning model (paras. [0039]-[0044]) using the usage data information and the data cap (Figs. 4 and 5, elements 43 and 44, paras. [0037] and [0038]); predict, using the machine learning model, based on the usage data information associated with the one of the users, whether a location is going to exceed its associated data cap, the location being one of the plurality of locations (para. [0012], Fig. 2, element 34. The determination is made about the current location, i.e. one of the plurality of locations); and determine whether to modulate a quality of media content transmitted to the location based on the prediction (paras. [0004], [0032]; Fig. 11, paras. [0057]-[0066]; Fig. 14, paras. [0084]-[0090]).
Phillips does not disclose training a machine learning model using the usage data information and the data cap to associate the usage data information with one of the users based on how the one of the users handles a remote control device to control the plurality of media playback devices. However, in analogous art, Bryan discloses that “[i]f in step 802 no direct identification is received from the user, the system can attempt to identify the user indirectly from some of the existing profiles. For this purpose, the system constructs a set of candidate user profiles by storing such data as: channel surfing frequency; channel change time after commercial startup; (re)settings of TV controls such as volume/mute; use of the remote control, including: timing, pressure, and duration of button presses (para. [0085]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to allow for training a machine learning model using the usage data information and the data cap to associate the usage data information with one of the users based on how the one of the users handles a remote control device to control the plurality of media playback devices. This would have produced predictable and desirable results, in that it would allow for additional, well-known techniques to be used in order to help to identify users, which could increase user satisfaction with the system.
Regarding claim 10, the combination of Phillips and Bryan discloses the system of claim 9, and further discloses wherein to determine whether to modulate the quality of the media content, the instructions cause the processor to automatically modulate the quality of the media content in response to the machine learning model predicting that the location is going to exceed the data cap (Phillips, Fig. 4, para. [0037]).
Regarding claim 12, the combination of Phillips and Bryan discloses the system of claim 9, and further discloses wherein the instructions further cause the processor to: notify a user at the location that the location is predicted to exceed the data cap; and cause a prompt to be displayed to the user, the prompt including a selection as to whether or not to modulate the quality of the media content, wherein to determine whether to modulate the quality of the media content is based on the user selection (Phillips, Fig. 4, para. [0037]).
Regarding claim 13, the combination of Phillips and Bryan discloses the system of claim 9, and further discloses wherein to collect the usage data information, the instructions cause the processor to continuously collect usage data information, and wherein the instructions further cause the processor to train the machine learning model based on the continuously collected usage data information (Phillips, para. [0041]).
Regarding claim 14, the combination of Phillips and Bryan discloses the system of claim 9, and further discloses wherein the location is one of the plurality of locations, and wherein to predict whether the location is going to exceed the data cap is based on a historical usage at the location (Phillips, Figs. 11-15, paras. [0072]-[0078]).
Regarding claim 15, the combination of Phillips and Bryan discloses the system of claim 14, and further discloses wherein to predict whether the location is going to exceed the data cap is based on the historical usage at the location and one or more circumstances of data usage (Phillips, para. [0043]).
a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: collecting usage data information from a plurality of locations (Fig. 1, element 10, paras. [0031]-[0033]; Fig. 2, element 33, para. [0034]; Datacap Management Unit 10 is intended for mass market home use, and thus axiomatically it could operate in a plurality of homes), wherein at least one of the plurality of locations includes a plurality of media playback devices accessible by one or more users (Fig. 1, elements 13, 28, 29 and 31A-C, para. [0032]); determining a data cap for each of the plurality of locations (Fig. 1, element 23, para. [0032]; Fig. 11, element 60, para. [0059]); training a machine learning model (paras. [0039]-[0044]) using the usage data information and the data cap (Figs. 4 and 5, elements 43 and 44, paras. [0037] and [0038]); predicting, using the machine learning model, based on the usage data information associated with the one of the users, whether a location is going to exceed its associated data cap, the location being one of the plurality of locations (para. [0012], Fig. 2, element 34. The determination is made about the current location, i.e. one of the plurality of locations); and determining whether to modulate a quality of media content transmitted to the location based on the prediction (paras. [0004], [0032]; Fig. 11, paras. [0057]-[0066]; Fig. 14, paras. [0084]-[0090]).
Phillips does not disclose training a machine learning model using the usage data information and the data cap to associate the usage data information with one of the users based on how the one of the users handles a remote control device to control the plurality of media playback devices. However, in analogous art, Bryan discloses that “[i]f in step 802 no direct identification is received from the user, the system can attempt to identify the user 
Regarding claim 19, the combination of Phillips and Bryan discloses the non-transitory, tangible computer-readable medium of claim 17, and further discloses wherein the location is one of the plurality of locations, and wherein predicting whether the location is going to exceed the data cap is based on a historical usage at the location (Phillips, Figs. 11-15, paras. [0072]-[0078]).


Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2018/0013629) in view of Bryan (Pub. No.: US 2005/0138658), and further in view of Liu et al. (Pub. No.: US 2013/0035059).
Regarding claim 3, the combination of Phillips and Bryan discloses the method of claim 2, but does not explicitly disclose wherein automatically modulating the quality of the media content comprises automatically modulating the quality of the media content when a current consumption exceeds a percentage of the data cap. However, in analogous art, Liu discloses a mobile computing device application network using metric and monetary cost monitoring and control, wherein “if the mobile computing device 100 is connected to a 3G network, and the network data plan providing the mobile computing device 100 access to the 3G network has a data-cap, the user-interface 212 may be used so that the first application may be set so that certain functionality of features of the first application 208 may not operate or may operate at a decreased level when a percentage (such as, but not limited to, 50%) of the datacap is reached (para. [0018]),” which teaches that certain functions may begin to be operated at a decreased level when a percentage of a data cap is reached. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Bryan to allow for automatically modulating the quality of the media content by automatically modulating the quality of the media content when a current consumption exceeds a percentage of the data cap. This would have produced predictable and desirable results, in that it would allow for the system to not overreact and apply reduced video quality in situations where a percentage of data cap usage was relatively low, which could improve user satisfaction with the system.
Regarding claim 11, the combination of Phillips and Bryan discloses the system of claim 10, but does not explicitly disclose wherein to automatically modulate the quality of the media content, the instructions cause the processor to automatically modulate the quality of the media content when a current consumption exceeds a percentage of the data cap. However, in analogous art, Liu discloses a mobile computing device application network using metric and monetary cost monitoring and control, wherein “if the mobile computing device 100 
Regarding claim 18, the combination of Phillips and Bryan discloses the non-transitory, tangible computer-readable medium of claim 17, and although Phillips discloses the machine learning model predicting that the location is going to exceed the data cap (Fig. 4, para. [0037]), Phillips does not explicitly disclose wherein, in response to the machine learning model predicting that the location is going to exceed the data cap, determining whether to modulate the quality of the media content comprises automatically modulating the quality of the media content when a current consumption exceeds a percentage of the data cap. However, in analogous art, Liu discloses a mobile computing device application network using metric and monetary cost monitoring and control, wherein “if the mobile computing device 100 is connected to a 3G network, and the network data plan providing the mobile computing device .


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2018/0013629) in view of Bryan (Pub. No.: US 2005/0138658), and further in view of Angrish et al. (Pat. No.: US 10,205,638).
Regarding claim 4, the combination of Phillips and Bryan discloses the method of claim 1, further comprising: notifying a user at the location that the location is predicted to exceed the data cap (Fig. 4, para. [0037]); but it could be argued that Phillips does not explicitly disclose and prompting the user to select whether or not to modulate the quality of the media content, wherein determining whether to modulate the quality of the media content is based on the user selection. However, in analogous art, Angrish discloses “a computer-implemented method for configuring a network topology within a cloud computing environment is disclosed. The method includes providing a user interface (UI) to a user to configure a selection of network topology features (col. 2, ln. 52-56),” which teaches that a user interface can allow a user to select network features, wherein modulating the quality of media content in Phillips can be seen as a network feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips and Bryan to allow for prompting the user to select whether or not to modulate the quality of the media content, wherein determining whether to modulate the quality of the media content is based on the user selection. This would have produced predictable and desirable results, in that it would give the user increased autonomy, which could increase user satisfaction with the system.
Regarding claim 12, the combination of Phillips and Bryan discloses the system of claim 9, wherein the instructions further cause the processor to: notify a user at the location that the location is predicted to exceed the data cap (Fig. 4, para. [0037]); but it could be argued that Phillips does not explicitly disclose and cause a prompt to be displayed to the user, the prompt including a selection as to whether or not to modulate the quality of the media content, wherein to determine whether to modulate the quality of the media content is based on the user selection. However, in analogous art, Angrish discloses “a computer-implemented method for configuring a network topology within a cloud computing environment is disclosed. The method includes providing a user interface (UI) to a user to configure a selection of network topology features (col. 2, ln. 52-56),” which teaches that a user interface can allow a user to select network features, wherein modulating the quality of media content in Phillips can be seen as a network feature. Therefore, it would have been obvious to one of .


Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2018/0013629) in view of Bryan (Pub. No.: US 2005/0138658), and further in view of Raleigh (Pub. No.: US 2017/0206529).
Regarding claim 8, the combination of Phillips and Bryan discloses the method of claim 1, but does not disclose wherein predicting whether the location is going to exceed the data cap is based on historical usage at other locations from among the plurality of locations having a comparable profile as the location. However, in analogous art, Raleigh discloses that “[i]n some embodiments the search performed by the billing optimization algorithm includes a search of to determine the lowest cost alternative service plan based on the following: the service customer profile is developed based on qualities of the customer including number of subscribers, ages, geography and other attributes of the customer; the service customer profile is grouped with other similar profiles and assigned a score based on the amount their profile and current usage deviates from the group profile; the service customer usage is predicted based on past usage of similar profiles & the customer is prompted to change their plans if the usage of 
Regarding claim 16, the combination of Phillips and Bryan discloses the system of claim 9, and further the limitation wherein to predict whether the location is going to exceed the data cap is based on historical usage at other locations from among the plurality of locations having a comparable profile as the location. However, in analogous art, Raleigh discloses that “[i]n some embodiments the search performed by the billing optimization algorithm includes a search of to determine the lowest cost alternative service plan based on the following: the service customer profile is developed based on qualities of the customer including number of subscribers, ages, geography and other attributes of the customer; the service customer profile is grouped with other similar profiles and assigned a score based on the amount their profile and current usage deviates from the group profile; the service customer usage is predicted based on past usage of similar profiles & the customer is prompted to change their plans if the usage of similar profiles differs from their currently selected service plans; the 
Regarding claim 20, the combination of Phillips and Bryan discloses the non-transitory, tangible computer-readable medium of claim 17, and further the limitation wherein predicting whether the location is going to exceed the data cap is based on historical usage at other locations from among the plurality of locations having a comparable profile as the location. However, in analogous art, Raleigh discloses that “[i]n some embodiments the search performed by the billing optimization algorithm includes a search of to determine the lowest cost alternative service plan based on the following: the service customer profile is developed based on qualities of the customer including number of subscribers, ages, geography and other attributes of the customer; the service customer profile is grouped with other similar profiles and assigned a score based on the amount their profile and current usage deviates from the group profile; the service customer usage is predicted based on past usage of similar profiles & the customer is prompted to change their plans if the usage of similar profiles differs from their currently selected service plans; the service customer profile group is updated regularly to align .


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Bryan and/or Raleigh.


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 16, 2021